DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, 12, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlak (US 10,134,901).
Regarding claim 1, Pawlak discloses, in at least figures 2, 12A, and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use) including at least one transistor, the integrated circuit comprising: 
a substrate (201, col. 6/ lines 7-67); 
a body (211 of 203, col. 6/ line 51- col. 7/ line 28) above the substrate (201, col. 6/ lines 7-67), the body (211 of 203, col. 6/ line 51- col. 7/ line 28) including semiconductor material (col. 6/ line 51- col. 7/ line 28); 
a gate electrode (work function metal layer of 225, col. 10/ line 59- col. 11/ line 37) at least above the body (211 of 203, col. 6/ line 51- col. 7/ line 28), the gate electrode (work 
a gate dielectric (gate dielectric layer of 225, col. 10/ line 59- col. 11/ line 37) between the gate electrode (work function metal layer of 225, col. 10/ line 59- col. 11/ line 37) and the body (211 of 203, col. 6/ line 51- col. 7/ line 28), the gate dielectric (gate dielectric layer of 225, col. 10/ line 59- col. 11/ line 37) including one or more dielectrics (col. 10/ line 59- col. 11/ line 37); 
a source region (one of 213, col. 9/ line 54- col. 10/ line 15) and a drain region (the other one of 213, col. 9/ line 54- col. 10/ line 15), the body (211 of 203, col. 6/ line 51- col. 7/ line 28) between the source (one of 213, col. 9/ line 54- col. 10/ line 15) and drain regions (the other one of 213, col. 9/ line 54- col. 10/ line 15), the source (one of 213, col. 9/ line 54- col. 10/ line 15) and drain (the other one of 213, col. 9/ line 54- col. 10/ line 15) regions including semiconductor material (col. 9/ line 54- col. 10/ line 15); and 
a layer (202, col. 6/ lines 51-67) between the substrate (201, col. 6/ lines 7-67) and the body (211 of 203, col. 6/ line 51- col. 7/ line 28), the layer (202, col. 6/ lines 51-67) between the substrate (201, col. 6/ lines 7-67) and the source region (one of 213, col. 9/ line 54- col. 10/ line 15), the layer (202, col. 6/ lines 51-67) between the substrate (201, col. 6/ lines 7-67) and the drain region (the other one of 213, col. 9/ line 54- col. 10/ line 15), the layer (202, col. 6/ lines 51-67) being continuous from between the substrate (201, col. 6/ lines 7-67) and the source region (one of 213, col. 9/ line 54- col. 10/ line 15) to between the substrate (201, col. 6/ lines 7-67) and the drain region (the other one of 213, col. 9/ line 54- col. 10/ line 15), the layer (202, col. 6/ lines 51-67) including semiconductor material (col. 6/ lines 51-67) that is compositionally 
Regarding claim 2, Pawlak discloses the integrated circuit of claim 1 as described above.
Pawlak further discloses, in at least figures 2, 12A, and related text, the substrate (201, col. 6/ lines 7-67) is a bulk silicon substrate (col. 6/ lines 7-67).
Regarding claim 10, Pawlak discloses the integrated circuit of claim 1 as described above.
Pawlak further discloses, in at least figures 2, 12A, and related text, the layer (202, col. 6/ lines 51-67) is relatively thicker between the substrate (201, col. 6/ lines 7-67) and the body (211 of 203, col. 6/ line 51- col. 7/ line 28) than between the substrate (201, col. 6/ lines 7-67) and the source region (one of 213, col. 9/ line 54- col. 10/ line 15).
Regarding claim 12, Pawlak discloses the integrated circuit of claim 1 as described above.
Pawlak further discloses, in at least figures 2, 12A, 12B, and related text, the body (211 of 203, col. 6/ line 51- col. 7/ line 28) is a fin, the fin between two portions of the gate electrode (work function metal layer of 225, col. 10/ line 59- col. 11/ line 37).
Regarding claim 16, Pawlak discloses the integrated circuit of claim 1 as described above.
The limitation of “A computing system” has not patentable weight because it is interpreted as intended use.
Regarding claim 19, Pawlak discloses, in at least figures 1-12C and related text, a method of forming an integrated circuit (the limitation of “an integrated circuit” has not 
providing a substrate (201, col. 6/ lines 7-67); 
forming a body (211 of 203, col. 6/ line 51- col. 7/ line 28) above the substrate (201, col. 6/ lines 7-67), the body (211 of 203, col. 6/ line 51- col. 7/ line 28) including semiconductor material (col. 6/ line 51- col. 7/ line 28); 
forming a gate structure (225, col. 10/ line 59- col. 11/ line 37) at least above the body (211 of 203, col. 6/ line 51- col. 7/ line 28), the gate structure (225, col. 10/ line 59- col. 11/ line 37) including a gate electrode (work function metal layer of 225, col. 10/ line 59- col. 11/ line 37) and a gate dielectric (gate dielectric layer of 225, col. 10/ line 59- col. 11/ line 37), the gate dielectric (gate dielectric layer of 225, col. 10/ line 59- col. 11/ line 37) between the gate electrode (work function metal layer of 225, col. 10/ line 59- col. 11/ line 37) and the body (211 of 203, col. 6/ line 51- col. 7/ line 28), the gate electrode (work function metal layer of 225, col. 10/ line 59- col. 11/ line 37) including one or more metals (col. 10/ line 59- col. 11/ line 37), the gate dielectric (gate dielectric layer of 225, col. 10/ line 59- col. 11/ line 37) including one or more dielectrics (col. 10/ line 59- col. 11/ line 37); 
forming a source region (one of 213, col. 9/ line 54- col. 10/ line 15) and a drain region (the other one of 213, col. 9/ line 54- col. 10/ line 15), the body (211 of 203, col. 6/ line 51- col. 7/ line 28) between the source (one of 213, col. 9/ line 54- col. 10/ line 15) and drain regions (the other one of 213, col. 9/ line 54- col. 10/ line 15), the source (one of 213, col. 9/ line 54- col. 10/ line 15) and drain (the other one of 213, col. 9/ line 54- col. 10/ line 15) regions including semiconductor material (col. 9/ line 54- col. 10/ line 15); and 

Regarding claim 20, Pawlak discloses the integrated circuit of claim 19 as described above.
Pawlak further discloses, in at least figures 1-12C and related text, the source (one of 213, col. 9/ line 54- col. 10/ line 15) and drain (the other one of 213, col. 9/ line 54- col. 10/ line 15) regions are formed prior to forming the gate structure (225, col. 10/ line 59- col. 11/ line 37).
Claim(s) 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rachmady (US 2014/0008700).
Regarding claim 17, Rachmady discloses, in at least figure 3A and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it 
a substrate (302, [39]), the substrate (302, [39]) being a bulk silicon substrate ([39]); 
a body (306, [33]) above the substrate (302, [39]), the body (306, [33]) including semiconductor material ([33]); 
a gate electrode (304A, [42]) at least above the body (306, [33]), the gate electrode (304A, [42]) including one or more metals ([42]); 
a gate dielectric (304B, [42]) between the gate electrode (304A, [42]) and the body (306, [33]), the gate dielectric (304B, [42]) including one or more dielectrics ([42]); 
a source region (312, [44]) and a drain region (314, [44]), the body (306, [33]) between the source (312, [44]) and drain (314, [44]) regions, the source (312, [44]) and drain (314, [44]) regions including semiconductor material and dopant ([44]); 
a first layer (316, [34]) between the substrate (302, [39]) and the body (306, [33]), the first layer (316, [34]) between the substrate (302, [39]) and the source region (312, [44]), the first layer (316, [34]) between the substrate (302, [39]) and the drain region (314, [44]), the first layer (316, [34]) being continuous from between the substrate (302, [39]) and the source region (312, [44]) to between the substrate (302, [39]) and the drain region (314, [44]), the first layer (316, [34]) including the semiconductor material ([34]) that is included in the body (306, [33]); and 
a second layer (308/310, [35]-[36]) between the first layer (316, [34]) and the body (306, [33]), the second layer (308/310, [35]-[36]) between the first layer (316, [34]) and the source region (312, [44]), the second layer (308/310, [35]-[36]) between the first layer (316, [34]) and 
Regarding claim 18, Rachmady discloses the integrated circuit of claim 17 as described above.
Rachmady further discloses, in at least figure 3A and related text, the semiconductor material included in the body (306, [33]) and the first layer (316, [34]) includes germanium, and the semiconductor material included in the second layer (308/310, [35]-[36]) includes silicon.
Claim(s) 1-2, 6-8, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohapatra (US 2018/0248028).
Regarding claim 1, Mohapatra discloses, in at least figures 2, 3E, 4A, and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use) including at least one transistor, the integrated circuit comprising: 
a substrate (305, [23]); 
a body (320, [26]) above the substrate (305, [23]), the body (320, [26]) including semiconductor material; 

a gate dielectric (472, [45]) between the gate electrode (473, [45]) and the body (320, [26]), the gate dielectric (472, [45]) including one or more dielectrics; 
a source region (one of 440, [45]) and a drain region (the other one of 440, [45]), the body (320, [26]) between the source (one of 440, [45]) and drain (the other one of 440, [45]) regions, the source (one of 440, [45]) and drain (the other one of 440, [45]) regions including semiconductor material; and 
a layer (310, [26]) between the substrate (305, [23]) and the body (320, [26]), the layer between the substrate (305, [23]) and the source region (one of 440, [45]), the layer (310, [26]) between the substrate (305, [23]) and the drain region (the other one of 440, [45]), the layer (310, [26]) being continuous from between the substrate (305, [23]) and the source region (one of 440, [45]) to between the substrate (305, [23]) and the drain region (the other one of 440, [45]), the layer (310, [26]) including semiconductor material that is compositionally different from the semiconductor material included in the body (320, [26]).
Regarding claim 2, Mohapatra discloses the integrated circuit of claim 1 as described above.
Mohapatra further discloses, in at least figures 2, 3E, 4A, and related text, the substrate (305, [23]) is a bulk silicon substrate.
Regarding claim 6, Mohapatra discloses the integrated circuit of claim 1 as described above.

Regarding claim 7, Mohapatra discloses the integrated circuit of claim 6 as described above.
Mohapatra further discloses, in at least figures 2, 3E, 4A, and related text, the group III-V semiconductor material included in the body (320, [26]) includes arsenic.
Regarding claim 8, Mohapatra discloses the integrated circuit of claim 6 as described above.
Mohapatra further discloses, in at least figures 2, 3E, 4A, and related text, the group III-V semiconductor material included in the body (320, [26]) includes phosphorous.
Regarding claim 12, Mohapatra discloses the integrated circuit of claim 1 as described above.
Mohapatra further discloses, in at least figures 2, 3E, 4A, 4B, and related text, the body (320, [26]) is a fin, the fin between two portions of the gate electrode (473, [45]).
Regarding claim 16, Mohapatra discloses the integrated circuit of claim 1 as described above.
The limitation of “A computing system” has not patentable weight because it is interpreted as intended use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak (US 10,134,901) in view of Rodder (US 2015/0145003).
Regarding claim 3, Pawlak discloses the integrated circuit of claim 1 as described above.
Pawlak does not explicitly disclose the semiconductor material included in the body includes germanium.
Rodder teaches, in at least figures 3A-3B and related text, the device comprising the semiconductor material included in the body (320, [47]) includes germanium ([47]), for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3]).
Pawlak and Rodder are analogous art because they both are directed to finfet and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pawlak with the specified features of Rodder because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pawlak to have the semiconductor material included in the body including germanium, as taught by Rodder, for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3], Rodder).
Regarding claim 4, Pawlak in view of Rodder discloses the integrated circuit of claim 3 as described above.

Regarding claim 5, Pawlak in view of Rodder discloses the integrated circuit of claim 3 as described above.
Rodder further teaches, in at least figures 3A-3B and related text, the semiconductor material included in the layer (380, [47]) includes silicon ([47]), for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3]).
Regarding claim 9, Pawlak discloses the integrated circuit of claim 1 as described above.
Pawlak does not explicitly disclose the layer includes a thickness between the substrate and the body of 1 to 20 nanometers.
Rodder teaches, in at least figures 3A-3B and related text, the device comprising the layer (380, [47]) includes a thickness between the substrate and the body of 1 to 20 nanometers ([51]), for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3]).
Pawlak and Rodder are analogous art because they both are directed to finfet and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pawlak with the specified features of Rodder because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pawlak to have the layer including a thickness between the substrate and the body of 1 to 20 nanometers, as taught by Rodder, for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3], Rodder).

Pawlak does not explicitly disclose the fin has a height of at least 20 nanometers between the two portions of the gate electrode.
Rodder teaches, in at least figures 3A-3B and related text, the device comprising the fin (320, [47], figures) has a height of at least 20 nanometers ([51]) between the two portions of the gate electrode (350, [45]) (figures), for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3]).
Pawlak and Rodder are analogous art because they both are directed to finfet and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pawlak with the specified features of Rodder because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pawlak to have the fin having a height of at least 20 nanometers between the two portions of the gate electrode, as taught by Rodder, for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3], Rodder).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlak (US 10,134,901) in view of Cappellani (US 2014/0084342).
Regarding claim 11, Pawlak discloses the integrated circuit of claim 1 as described above.

Cappellani teaches, in at least figures 2A-2C and related text, the device comprising for a given etchant, the semiconductor material included in the body (206, [24]) has a higher etch rate than an etch rate for the semiconductor material included in the layer (205, [24]), for the purpose of maximizing volume and under the gate (XUD) control ([27]).
Pawlak and Cappellani are analogous art because they both are directed to finfet and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pawlak with the specified features of Cappellani because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pawlak to have for a given etchant, the semiconductor material included in the body having a higher etch rate than an etch rate for the semiconductor material included in the layer, as taught by Cappellani, for the purpose of maximizing volume and under the gate (XUD) control ([27], Cappellani).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak (US 10,134,901).
Regarding claim 14, Pawlak discloses the integrated circuit of claim 1 as described above.

Pawlak teaches, in figures 28A-28C and related text, the gate electrode (425, col. 16/ lines 33-67) wraps around the body (404, col. 16/ lines 33-67), for the purpose of providing NEFET (col. 16/ lines 33-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in figure 12A of Pawlak to have the gate electrode wrapping around the body, as taught by figures 28A-28C of Pawlak, for the purpose of providing NEFET (col. 16/ lines 33-67, Pawlak).
Regarding claim 15, Pawlak discloses the integrated circuit of claim 14 as described above.
Pawlak further teaches, in figures 28A-28C and related text, the body (404, col. 16/ lines 33-67) is a nanowire (col. 16/ lines 33-67) or a nanoribbon, for the purpose of providing NEFET (col. 16/ lines 33-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811